292 S.W.3d 603 (2009)
Jaime MOORE, Employee/Appellant,
v.
Kristina CLAY, D.C., Employer/Respondent, and
Division of Employment Security, Respondent.
No. ED 92730.
Missouri Court of Appeals, Eastern District, Division Three.
September 22, 2009.
Richard Vannoy III, St. Louis, MO, for Appellant.
Shelly A. Kintzel, Jefferson City, MO, for Respondent.
Before GLENN A. NORTON, P.J., and MARY K. HOFF, J., and LAWRENCE E. MOONEY, J.

ORDER
Jaime Moore (Claimant) appeals from the Order of the Labor and Industrial Relations Commission (Commission) finding that she is ineligible for unemployment benefits because she voluntarily quit her employment with Kristina Clay, D.C. (Employer) without good cause attributable to her work or Employer. On appeal, Claimant argues that the record does not support the award. Claimant contends the record demonstrates that she was terminated without good cause and that, even if she voluntarily quit, it was for good cause because the addition of Saturday hours to Claimant's work schedule constituted a substantial change in working conditions. We affirm.
*604 We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claim of error to be without merit. An extended opinion would have no precedential value or serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).